Citation Nr: 9902511	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-39 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 6, 1966 to 
November 10, 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied a claim by the 
veteran seeking entitlement to service connection for a 
mental disorder and a back condition.

The Board notes that this case has been previously reviewed 
by the Board.  At that time, the Board determined that the 
case was not ready for appellate review.  In March 1998, the 
Board remanded the case back to the RO for additional 
development and to clarify the veterans representation.  
This development has been fully completed and, thus, this 
case is now ready for appellate review.


FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claims 
for service connection for an acquired psychiatric disorder 
and a back disorder are plausible.


CONCLUSION OF LAW

The veteran has not presented well grounded claims of 
entitlement to service connection for an acquired psychiatric 
disorder and a back disorder; therefore, there is no 
statutory duty to assist the veteran in developing facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110  (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection based on aggravation is authorized when a 
disease or injury that existed prior to service increased in 
severity during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded.  The law provides that a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim for service 
connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

II.  Service connection for an acquired psychiatric disorder

The veteran contends, in essence, that he is entitled to 
service connection for an acquired psychiatric disorder.  The 
veterans accredited representative specifically argues that 
the veterans psychiatric disorder was aggravated by his 
active service.

The veterans service medical records make no mention of any 
psychiatric disorders.  The veterans August 1966 induction 
medical examination report and October 1966 separation 
medical report both indicate that his psychiatric status was 
normal.  Service outpatient records also indicate no 
treatment for or diagnosis of an acquired psychiatric 
disorder.

The Board acknowledges that the veteran was diagnosed with an 
inadequate personality during service.  An October 1966 
mental hygiene certificate reflects that the veteran was 
being considered for administrative separation due to 
unsatisfactory performance.  It shows a diagnosis of 
inadequate personality, chronic, severe; manifested by 
inadaptability, ineptness, seclusiveness, social 
incompatibility, unsociability, poor judgment, and poor 
motivation to remain on active duty.  The disorder was 
determined to have existed prior to service.  The certificate 
indicates that the veteran was mentally responsible, could 
distinguish right from wrong, and, overall, had no mental 
defects warranting admission to medical channels.  The 
veteran was recommended for administrative separation.  He 
was subsequently discharged from service.  From the above, it 
is clear that the veteran had an inadequate personality 
during service; however, a personality disorder is not a 
disease or injury for purposes of VA disability compensation.  
38 C.F.R. § 3.303(c), 4.9  (1998).

From the postservice medical evidence of record, the Board 
finds that the veteran was diagnosed with a schizoid 
personality in 1975.  An April 1975 psychiatric history and 
mental status examination report indicates that the veteran 
was admitted for depression due to his fathers death.  It 
states that he had many somatic complaints, was dependent on 
his wife and family, stayed in a helpless position, and bid 
for attention by feeling bad.  On evaluation, he was 
poorly groomed and had a flat affect.  Mood was mildly 
depressed.  He was oriented in all three spheres.  Memory was 
adequate.  Retention and recall were poor.  The report 
indicates that the veteran had obsessive concerns and was 
moderately suspicious; he was overtly paranoid during times 
of stress.  The summary indicates that the veteran was 
passive, chronically depressed, and had a schizoid 
personality.

As stated above, in order to have a well-grounded claim, the 
claims file must contain some medical evidence of a current 
disability.  Caluza, 7 Vet. App. at 506.  
A May 1992 private admission report from the North Arkansas 
Community Mental Health Center indicates that the veteran was 
seen for treatment of nerves  faintness, cold sweats, 
and trembling.  Medical history provided by the veteran 
indicates that the onset of symptoms was during service when 
the veteran was 18 years of age.  After physical examination, 
the diagnosis was panic disorder with agoraphobia, moderate, 
and personality disorder, not otherwise specified, with 
avoidance and dependent features.  

Private clinical records from the Clinton Mental Health 
Clinic, dated in November 1992, indicate diagnoses of 
dysthymia and schizoid personality disorder.  

A psychological evaluation report from a Sam Boyd, Ph.D., 
dated in May 1993, indicates after psychological testing and 
evaluation, diagnostic impressions of dysthymia (Axis I) and 
dependent personality disorder (Axis II).

Additional outpatient clinic records show follow-up treatment 
through February 1995.  A May 1994 record indicates that the 
veteran had a personality disorder, unspecified, and that he 
had numerous physical complaints.

The Board finds that the most recent medical evidence in the 
claims file consists of VA medical records from December 1995 
to March 1998.  After review of these records, the Board 
finds that none of the records make any mention of any 
psychiatric disorders or other mental problems. 

The Board notes that the above medical records indicate 
results of psychiatric evaluation and treatment from 
approximately 3 to 7 years ago.  However, in light of its 
decision below, the Board is willing to presume that the 
veteran currently still has some type of acquired psychiatric 
disorder and that, consequently, the first prong of a well-
grounded claim is met.

The second prong of a well-grounded claim is whether the 
record contains any evidence that a current acquired 
psychiatric disorder was incurred in or is related to 
service, or, if pre-existing service, was aggravated by 
service.  Caluza, 7 Vet. App. at 506; 38 U.S.C.A. §  1110  
(West 1991); 38 C.F.R. §  3.303, 3.306(a)  (1998).  In this 
case, the Board finds no such evidence.

Overall, the Board finds no evidence indicating that any 
current psychiatric disorder was incurred in or is related to 
service.  As indicated above, the veteran had a personality 
disorder during service which is not a disease or injury for 
purposes of VA disability benefits and which is not shown to 
be in any way related to his more recent diagnosis of 
dysthymia or other acquired psychiatric disorder.  The Board 
notes that, for veterans who served 90 days or more during a 
period of war, psychoses are presumed incurred in service if 
manifest to a compensable degree within one year after 
separation from service.  38 C.F.R. § 3.307, 3.309  (1998).  
However, in this case, the veteran does not meet the 90-day 
service requirement.  In addition, the medical evidence does 
not show any treatment or diagnosis of any psychiatric 
disorders with one year after the veteran separated from 
service.  The medical evidence shows that the veteran was 
first diagnosed with an acquired psychiatric disorder in 1975 
after being admitted due to depression over his fathers 
death.  This occurred approximately 9 years after his 
separation from service.

The Board acknowledges that the veteran asserts that his 
psychiatric disability had an onset during service.  However, 
such statements are not competent evidence for purposes of a 
well-grounded claim because the veteran is not shown to have 
the requisite medical expertise to render a medical opinion 
as to the etiology of a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In addition, although one of the 
private medical records summarily notes a medical history 
provided by the veteran of an onset of mental problems in 
service, this is also not competent evidence for purposes of 
a well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995)  ("Evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' satisfying the Grottveit[ v. Brown, 5 Vet. 
App. 91 (1993)] requirement" as to determination of well 
groundedness, "and a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional."). 

The veterans representative has argued that his acquired 
psychiatric disorder pre-existed service and was aggravated 
by service.  The Board concludes, based on the evidence of 
record, that the acquired psychiatric disorder did not pre-
exist service.  The veteran was diagnosed with a personality 
disorder during service which was determined to have pre-
existed service.  However, as stated above, such a disorder 
is not subject to VA compensation benefits.  A psychiatric 
disorder was first diagnosed many years after service, 
according to the evidence in the claims file.  As a result, 
the representatives argument fails because if an acquired 
psychiatric disorder did not pre-exist service, then it could 
not have been aggravated by it.

In light of the above, the veterans claim for service 
connection for an acquired psychiatric disorder is denied as 
not well grounded.

II.  Service connection for a back disorder

In regard to the claim for service connection for a back 
disorder, the veteran contends  that the medical evidence 
shows that he currently has a back disorder and that it was 
incurred in service.

As stated above, in order for the veterans claim to be well 
grounded, the claims file must initially contain some medical 
evidence of a current disability.  Caluza, 7 Vet. App. at 506

Service medical records show that the veteran had spinal 
kyphosis at the time of his induction into active service, 
according to his August 1966 induction medical examination 
report.  No treatment is shown for any back problems during 
service.  The veterans October 1966 separation medical 
report shows that he had no back disorders upon discharge 
from service.  The veterans October 1966 report of medical 
history also indicates that he did not have, nor ever had, 
any recurrent back pain.

Subsequent to service, the private and VA medical records 
first show complaints of back pain in 1993.  An April 1993 
private discharge report from Jose Abiseid, MD, indicates 
that the veteran had complaints of back pain.  A diagnosis of 
lumbosacral strain is provided.  An April 1993 X-ray report 
indicates that the veterans lumbosacral spine had Grade I 
spondylolisthesis of L-5 with respect to S-1, believed to be 
secondary to bilateral spondylolysis of L-5.  It also shows 
that he had degenerative changes of the thoracic and lumbar 
spine.  A June 1993 X-ray report also notes that he had 
degenerative changes of the thoracic spine, but that there 
had been no significant changes since the April 1993 study.

No complaint of, treatment for, or diagnosis of any back 
pathology is shown prior to 1993, approximately 27 years 
after the veterans separation from service.  Additionally, 
no evidence suggests that his recent back problems are 
somehow related to service.

In this regard, the Board notes that an October 1997 VA 
outpatient record shows that the veteran had complaints of 
back pain. 

From the above, the Board finds that the veteran has 
fulfilled his duty of providing some evidence of a current 
back disorder.  Thus, the determinative issue for purposes of 
a well-grounded claim is whether his back disorder was 
incurred in service or is otherwise related to service.  
Caluza, 7 Vet. App. at 506; 38 U.S.C.A. §  1110  (West 1991); 
38 C.F.R. §  3.303  (1998).  After careful review of the 
record, the Board finds no evidence that the veterans 
current back disorder was incurred in service or is related 
to service.

In light of the above evidence, the Board must find the 
veterans claim not well grounded.  The second prong of a 
well-grounded claim requires some competent evidence that the 
veterans back disorder was incurred in service or is related 
to service.  The Board finds no such evidence.  As a result, 
his claims for service connection for a back disorder must be 
denied.

IV.  Conclusion

Overall, the Board is sympathetic to the veterans apparent 
physical and psychiatric problems; however, the Board cannot 
well-ground his claim for service connection for an acquired 
psychiatric disorder and a back disorder and decide them on 
the merits without the existence of competent evidence 
suggesting that a current disability is related to service.  
The objective medical evidence all indicates that a 
psychiatric disorder and a back disorder began many years 
after service and no evidence links the disabilities to 
service.  Under these circumstances, the Board concludes that 
the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim for service connection, as 
imposed by 38 U.S.C.A. § 5107(a) (West 1991).  As a result, 
his claim must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Although the RO did not specifically state that it denied the 
veteran's claim for service connection for a mental disorder 
on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to the 
veterans claim.  See Edenfield v. Brown, 8 Vet. App. 384, 
390  (1995).


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is denied as not well grounded.

The claim of entitlement to service connection for a back 
disorder is denied as not well grounded.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
